DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11 October 2018 is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “each analog memory cell including a first capacitor” which means that there are a plurality of first capacitors, but then recites “a charge connection connecting the first capacitor…”  Thus it is unclear which first capacitor the claim is referring to since there are a plurality or if the claim is intending to refer to all of the first capacitors or if each respective first capacitor is connected to a respective second capacitor.  Therefore, the claim is indefinite.
Claims 11-17 are rejected due to their dependency from claim 10. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nestler et al. (US 2019/0080231).

Regarding claim 1, Nestler et al. disclose a device for multiple copies of a set of multi-kernel set operations in a hardware accelerated neural network, the device including:
a word line for receiving a pixel value of an input image (Figure 5, 510 is a word line for receiving a pixel value of an input image.  See paragraph [0069] and paragraph [0114] explains the inputs are pixel data from an imager [input image].);
a bit line for communicating a modified pixel value (Figure 5, 512 is a bit line for communicating a modified pixel value.  See paragraph [0069].);
an analog memory cell including a first capacitor for storing a first kernel weight of a first kernel in one of a plurality of kernel sets such that the pixel value is operated on by the first kernel weight to produce the modified pixel value (Figure 4-5, 404 is an analog memory cell including capacitor 412, see paragraph [0041], which stores a first kernel weight 410.   See paragraph [0068].); and
a charge connection connecting the first capacitor to at least a second capacitor storing a second kernel weight of a related kernel of a second one of the plurality of kernel sets such that charge is shared between the first capacitor and at least the second capacitor to normalize the first kernel weight and the second kernel weight (Figure 7C shows the connecting lines with tshort switches 608a, 608b and 608c are a “charge connection”, see paragraph [0076], and when closed connect the capacitors together for charge sharing, see paragraph [0076], which thus will normalize the kernel weights of the cells, i.e. first kernel weight and second kernel weight.).

Regarding claim 2, Nestler et al. disclose the device as recited in claim 1, wherein the charge connection includes a pass-gate (Figure 5, 502a and paragraph [0069].).

Regarding claim 3, Nestler et al. disclose the device as recited in claim 1, wherein the charge connection connects the first capacitor directly to at least the second capacitor (Figure 7c shows when the tshort switches are closed the “charge connection” i.e. lines and switches, directly connects the capacitors.). 

Regarding claim 4, Nestler et al. disclose the device as recited in claim 1, further including a charge field effect transistor (FET) connecting the first capacitor to a charge voltage (Figure 5, 502a and paragraph [0069]). 

Regarding claim 18, this claim is rejected under the same rationale as claim 1.

Regarding claim 19, this claim is rejected under the same rationale as claim 2.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nestler et al. (US 2019/0080231) in view of Shi et al. (US 2004/0017236).

Regarding claim 5, Nestler et al. disclose the device as recited in claim 1.
Nestler et al. fail to teach the device further including a discharge FET connecting the first capacitor to a ground. 
Shi et al. disclose a discharge FET connecting a first capacitor to a ground (Figure 1, M5 and paragraph [0021]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the discharge FET taught by Shi et al. and apply it to the first capacitor taught by Nestler et al.  The motivation to combine would have been in order to improve the charging/discharging function of the capacitor which reduces the power assumption greaty (See paragraphs [0006] and [0021] of Shi et al.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nestler et al. (US 2019/0080231) in view of Roizin et al. (US 9,514,818).

Regarding claim 6, Nestler et al. disclose the device as recited in claim 1.
Nestler et al. fail to teach the device further including a readout FET connecting the word line and the bit line to the first capacitor for a continuous modulation of a signal through the readout FET.
Roizin et al. disclose a readout FET connecting a word line and a bit line to a cell for a continuous modulation of a signal through the readout FET (Figure1, readout FET 110 connected word line WL1 and bit line BL1, which allows for a continuous modulation of a signal through the readout FET).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Nestler et al. performs the same function as it does separately of providing a word line, a bit line and an analog memory cell including a first capacitor, and Roizin et al. performs the same function as it does separately of providing a read FET between a word line and a bit line.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in a readout FET connecting the word line and the bit line to the first capacitor for a continuous modulation of a signal through the readout FET.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter

Claims 7-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10-17 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (Allowability is dependent on how the claim is amended to overcome the 112b rejection.).


The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter is that claim 7 recites “a first cross-bar array having a first set of analog memory cells, including a first analog memory cell, for performing convolutions on a first patch of the input image; and a second cross-bar array having a second set of analog memory cells, including a second analog memory cell corresponding to the second capacitor, for performing convolutions on a second patch of the input image concurrently with the convolutions on the first patch of the input image” which, in combination with the other recited features, are not taught and/or suggested either singularly or in combination within the prior art.
Claims 8-9 are objected to due to their dependency from claim 7.
Claims 10 and 20 recite the same limitations of claim 7 and thus are indicated to contain allowable subject matter for the same reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
18 July 2022